Name: 85/98/EEC: Commission Decision of 21 December 1984 on veterinary measures relating to certain meat establishments in Belgium and in the Netherlands
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  trade policy;  Europe;  animal product;  agri-foodstuffs
 Date Published: 1985-02-08

 Avis juridique important|31985D009885/98/EEC: Commission Decision of 21 December 1984 on veterinary measures relating to certain meat establishments in Belgium and in the Netherlands Official Journal L 036 , 08/02/1985 P. 0051 - 0051*****COMMISSION DECISION of 21 December 1984 on veterinary measures relating to certain meat establishments in Belgium and in the Netherlands (85/98/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (1), as last amended by Directive 83/90/EEC (2), and in particular Article 8 thereof, Whereas import checks carried out by the Italian authorities revealed that meat from four meat establishments, in Belgium (No 642 and No 943) and in the Netherlands (No 88 and its annexes 88-1 and 88-2 and No 98) was contaminated; whereas there was reason to suspect, in conformity with the first indent of Article 8 (3) of Directive 64/433/EEC, that the provisions governing the approval were not observed in these establishments; Whereas the Italian authorities had transmitted their findings to the Belgian and Netherlands authorities; whereas the Commission was asked to arrange for an expert opinion in accordance with the fourth indent of Article 8 (3) of Directive 64/433/EEC; Whereas the Belgian authorities informed the Commission of the withdrawal of approval from establishment No 943; Whereas, following their inspection, the experts designated by the Commission were of the opinion that some improvements were necessary in the three other establishments visited in order to make these establishments conform to the Community standards laid down in Directive 64/433/EEC; whereas the Belgian and Netherlands authorities gave an assurance that measures were taken to effect these improvements; Whereas, in the light of the conclusions of the experts, there is no reason to believe that the requirements to which approval of establishments is subject are not being met or, therefore, to authorize Member States to refuse the admission into their territory of fresh meat from the three establishments concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The conditions for authorizing the suspension of the introduction into the territory of the other Member States of fresh meat from establishment No 642 (cutting plant) in Belgium and No 88 (slaughterhouse), 88-1 and 88-2 (cutting plants) and No 98 (cutting plant) in the Netherlands, are not fulfilled. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 December 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 121, 29. 7. 1964, p. 2012/64. (2) OJ No L 59, 5. 3. 1983, p. 10.